Citation Nr: 1620697	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-43 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a right middle finger disorder.

4.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran 


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the custodian and daughter of the Veteran who served on active duty from August 1944 to March 1946.  The Veteran was found to be not competent to handle the disbursement of funds in June 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2008 and June 2010 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2016, the Appellant and the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right foot disorder, a right middle finger disorder, and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in equipoise as to whether a present hearing loss disability developed as a result of acoustic trauma during active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred as a result of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See March 2008 VCAA correspondence and April 2016 video conference Board Hearing transcript.  Neither the Appellant, the Veteran, nor the representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records and statements and testimony in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The Veteran contends that he has a bilateral hearing loss disability as a result of combat noise exposure during service.  Service records show the Veteran served aboard ship in combat.  His March 1946 separation examination reported whispered and spoken voice findings of 15/15, bilaterally.  

VA audiology examination in September 2009 revealed mild to severe bilateral sensorineural hearing loss.  The examiner noted that service enlistment and separation examinations revealed normal hearing on the whispered speech tests, and that due to the absence of frequency-specific audiometric testing in service it could not be determined if his hearing loss was related to service without resort to speculation.  It was further noted that the Veteran reported tinnitus that had been present for many years and that it was at least as likely as not that his tinnitus was related to noise exposure in service.

Service connection was established for tinnitus in an October 2009 rating decision.  It was noted that the Veteran had served as a Seaman's Mate in the Pacific Theater of Operations and that his responsibilities included firing the ship's guns.  His claimed exposure to excessive noise levels and acoustic trauma during active service were conceded for VA purposes.

VA audiology examination in January 2013 noted, generally, that whispered voice testing were unreliable because they were insensitive to high frequency loss.  The examiner noted that the Veteran reported combat noise exposure without the use of hearing protection and that he first noticed hearing problems shortly after returning from the war.  It was the examiner's opinion that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in service.  It was further noted that his tinnitus was likely a symptom of his hearing loss.

Based upon the available record, the Board finds that the evidence is in equipoise as to whether a present hearing loss disability developed as a result of acoustic trauma during active service.  His claim as to having experienced acoustic trauma during combat is consistent with the circumstances of his service.  Acoustic trauma in service is conceded and the Veteran is competent to report symptoms of hearing problems shortly after service.  Although the September 2009 VA examiner found that due to the absence of frequency-specific audiometric testing in service it could not be determined if his hearing loss was related to service without resort to speculation, the January 2013 examiner found hearing loss was at least as likely as not caused by or a result of an event in service.  As the pertinent evidence is in relative equipoise, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends that he sustained injuries to the right foot, right middle finger, and head during service aboard ship in a storm while securing cargo.  He reported having received immediate treatment from a pharmacist's mate and having reported these injuries after returning from the Pacific in 1946.  He has described having had a loss of consciousness at the time of his injury and fractures to the right foot and right middle finger.  He reported symptoms of right foot pain, right middle finger pain, and symptoms of vertigo were manifest after service.  He has also asserted, in essence, that a March 1946 separation examination report was completed without examination or with an inadequate examination.  

The available service treatment records include no reports indicative of right foot, right middle finger, or head injury residuals.  The March 1946 examination report noted pes planus; however, no foot disorders were shown upon enlistment examination in August 1944.  The post-service treatment records include diagnoses of right foot pain, Morton's neuroma, and plantar fasciitis.  An August 2006 private treatment report noted the Veteran was status post coronary artery bypass grafting in November 2014 and noted a past history of chronic dizziness and that from February to March 2006 an event monitor revealed three episodes of dizziness, fatigue, and headache with normal sinus rhythm.  A February 2008 report noted dizziness and vertigo and probable Meniere's disease.  

VA traumatic brain injury (TBI) examination in April 2011 failed to establish a current diagnosis of residuals of head injury or TBI.  It was likewise not that a review of service treatment and claims file records revealed no evidence of a head injury.  A June 2012 VA statement noted medical conditions including vertigo with headaches due to a service-related head injury.  A February 2013 VA TBI examination noted findings consistent with benign paroxysmal positional vertigo with electromyography (EMG) documented peripheral neuropathy, a left eye visual defect, and a headache that only occurred with true vertigo, but that by history it was not possible to establish that the symptoms occurred as a direct result of TBI.  It was noted that the Veteran provided a good history of a concussion consistent with TBI during active service; however, the examiner also noted that the claims file was not available for review.

VA foot examination in February 2013 noted the Veteran complained of constant pain and burning in the right foot.  Imaging studies revealed degenerative or traumatic arthritis to the right foot, hallux valgus deformity, osteopenia, narrowing of the interphalangeal joints, posterior plantar spurring of the calcaneus, and plantar fasciitis.  It was observed that the imaging did not reveal any evidence of injury or abnormality relating to an injury.  A finger examination report noted that the Veteran demonstrated limitation of motion or painful motion in the right middle (long) finger, but that imaging studies revealed no abnormal findings and ruled out any old healed fracture.  In both instances, the negative nexus opinion was based primarily on the lack of evidence of injury found on imaging.  Little consideration appears to have been given to the Veteran's lay history.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that additional medical opinions are required for adequate determinations as to these matters.  Prior to the examinations, up-to-date treatment records should be obtained.

Finally, the Board notes that the April 2016 video conference transcript indicates the Veteran provided additional evidence in support of his claims at that time.  These documents are not included in the available electronic record.  Appropriate VA action is required to either associate the evidence with the record or to obtain additional copies from the Appellant, the Veteran, or the service representative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate action is required to associate any evidence received by VA at the Veteran's April 2016 video conference hearing with the record or to obtain additional copies from the Appellant, the Veteran, or the service representative.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Obtain clarifying medical opinions from the February 2013 VA foot and finger disorders examiner, or if unavailable from other appropriate medical specialists, addressing whether the Veteran has any present right foot or right middle finger disorders as a result of active service.  The examiner must review the available evidence of record, including separation examination findings of pes planus and post-service findings of right foot and right middle finger symptomatology.  The examiner should acknowledge that, in the absence of contrary evidence, the Veteran's claim as to having sustained injuries in service are conceded.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Obtain clarifying medical opinions from the February 2013 VA TBI examiner, or if unavailable from other appropriate medical specialists, addressing whether the Veteran has any present residuals of a head injury as a result of active service.  The examiner must review the available evidence of record, and should acknowledge that, in the absence of contrary evidence, the Veteran's claim as to having sustained an injury in service is conceded.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


